UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5069


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CRAIG QUINZEL JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00007-WO-1)


Submitted:    June 12, 2009                 Decided:   June 30, 2009


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal grand jury indicted Craig Quinzel Jones for

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006).       Prior to trial, Jones moved to suppress the

evidence seized the day of his arrest because the officers who

frisked him did not have reasonable suspicion to perform a Terry *

frisk.    The district court denied his motion, and Jones entered

a conditional guilty plea pursuant to a plea agreement.                        The

court sentenced Jones to thirty-nine months of imprisonment, and

Jones now appeals.    Finding no error, we affirm.

            Jones first argues that the district court erred in

denying    his   suppression    motion.       “In   reviewing     a     district

court’s ruling on a motion to suppress, we review the court’s

factual findings for clear error, and its legal conclusions de

novo.”    United States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008)

(citation     omitted).        When    the    district    court       denies     a

defendant’s suppression motion, we construe “the evidence in the

light most favorable to the [G]overnment.”                United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005) (citation omitted).

            “[A]n   officer     may,       consistent    with     the     Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

     *
         Terry v. Ohio, 392 U.S. 1 (1968).



                                       2
is   afoot.”       Illinois        v.    Wardlow,         528      U.S.    119,      123    (2000)

(citing Terry, 392 U.S. at 30).                     “Moreover, if the officer has a

reasonable       fear    for     his    own    and       others’     safety         based   on    an

articulable       suspicion        that       the        suspect     may       be     armed      and

presently dangerous, the officer may conduct a protective search

of, i.e., frisk, the outer layers of the suspect’s clothing for

weapons.”        United States v. Holmes, 376 F.3d 270, 275 (4th Cir.

2004)   (citing      Terry,       392    U.S.       at    30-31)     (internal           quotation

marks omitted).

            The officer must have “at least a minimal level of

objective justification for making the stop” and “must be able

to   articulate         more     than     an        inchoate        and    unparticularized

suspicion or hunch of criminal activity.”                           Wardlow, 528 U.S. at

123-24 (internal quotation marks and citations omitted).                                    Courts

assess the legality of a Terry stop under the totality of the

circumstances,          giving    “due    weight          to    common     sense         judgments

reached by officers in light of their experience and training.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004)

(citations       omitted).         Applying         these      principles,          we   conclude

that the arresting officers had reasonable suspicion to stop

Jones and frisk him for weapons.

            Jones next argues that the district court erred in

imposing     a     variant       sentence.               We    review      a    sentence         for

reasonableness,          applying       an     abuse          of    discretion           standard.

                                                3
Gall v. United States, 552 U.S. 38, __, 128 S. Ct. 586, 597

(2007); see also United States v. Seay, 553 F.3d 732, 742 (4th

Cir. 2009).       In so doing, we first examine the sentence for

“significant procedural error,” including: “failing to calculate

(or improperly calculating) the [g]uidelines range, treating the

[g]uidelines as mandatory, failing to consider the § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence . . . .”

Gall, 128 S. Ct. at 597.             “If the district court decides to

impose a sentence outside the [g]uidelines range, it must ensure

that its justification supports ‘the degree of the variance’;

. . . .”       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 128 S. Ct. at 597).                     Finally, we then

“‘consider[]     the     substantive    reasonableness       of   the       sentence

imposed.’”     Id. (quoting Gall, 128 S. Ct. at 597).

              We have thoroughly reviewed the record and conclude

that    the   district    court   did    not    err   in   imposing     a    variant

sentence two months above the advisory guidelines range and that

the sentence is reasonable.          We therefore affirm the judgment of

the district court.        We dispense with oral argument because the

facts   and    legal   contentions      are    adequately    presented       in   the




                                         4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5